Exhibit 10.4

Execution Version

LOCK-UP AGREEMENT

LOCK-UP AGREEMENT (this “Agreement”), dated as of February 21, 2012, among MSDC
ZEC INVESTMENTS, LLC, a Delaware limited liability company, SENATOR SIDECAR
MASTER FUND LP, a Cayman Islands exempted limited partnership, O-CAP OFFSHORE
MASTER FUND, L.P., a Cayman Islands exempted limited partnership, O-CAP
PARTNERS, L.P., a Delaware limited partnership, CAPITAL VENTURES INTERNATIONAL,
a Cayman Islands corporation, TALARA MASTER FUND, LTD., a Cayman Islands
partnership, BLACKWELL PARTNERS, LLC, a Georgia limited liability company,
PERMAL TALARA LTD., a British Virgin Islands corporation, WINMILL INVESTMENTS
LLC, a Delaware limited liability company (together with their respective
successors and assigns, including any future holder of the Warrants
(collectively, the “Warrant Holders”)), BLACKSTONE OIL & GAS, LLC, a Texas
limited liability company, OMEGA ENERGY CORP., a Texas corporation, LARA ENERGY,
INC., a Texas corporation, TODD ALAN BROOKS, GASTON L. KEARBY, JOHN E. HEARN,
JR. (each, a “Restricted Stockholder” and together, the “Restricted
Stockholders”) and ZAZA ENERGY CORPORATION, a Delaware corporation (the
“Company”).

WHEREAS, concurrently herewith, the Company is entering into that certain
Securities Purchase Agreement, dated as of the date hereof (as the same from
time to time hereafter may be amended, restated, supplemented or otherwise
modified, the “Securities Purchase Agreement”), by and among the Company and the
Purchasers (as defined in the Securities Purchase Agreement) named therein,
pursuant to which, subject to the terms and conditions set forth therein, the
Company has agreed to issue and sell to such Purchasers, and the Purchasers have
agreed to buy from the Company, the Securities; and

WHEREAS, the Restricted Stockholders will obtain a substantial benefit if the
Purchasers enter into the Securities Purchase Agreement and purchase the
Securities; and

WHEREAS, in order to induce the Purchasers to purchase the Securities and as a
condition precedent to their performance of their respective obligations under
the Securities Purchase Agreement, the Restricted Stockholders have agreed to
enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Definitions. Terms not otherwise defined herein have the same respective
meanings given to them in the Securities Purchase Agreement. In addition, the
following terms shall have the following meanings:

“Transfer” means to (a) sell, offer to sell, contract or agree to sell,
hypothecate, pledge, grant any option to purchase or otherwise dispose of or
agree to dispose of, directly or indirectly, (including, without limitation, by
Transferring any equity interests in an entity that beneficially owns Common
Stock) in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act with respect to, any Common Stock of the Company
or any securities convertible into or exercisable



--------------------------------------------------------------------------------

or exchangeable for Common Stock, or warrants or other rights to purchase Common
Stock or any such securities, or any securities substantially similar to the
Common Stock, (b) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock or any such securities, or warrants or other rights to purchase
Common Stock, whether any such transaction is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise, or (c) publicly
announce an intention to effect any transaction specified in clause (a) or (b).

“Resale Percentage” shall mean (i) 5% of the then outstanding shares of the
Common Stock if the VWAP of the Common Stock is less than $6.30 per share,
(ii) 10% of the then outstanding shares of the Common Stock if the VWAP is equal
to or greater than $6.30 but less than $9.45 per share, (iii) 15% of the then
outstanding shares of the Common Stock if the VWAP is equal to or greater than
$9.45 but less than $12.60 per share, and (iv) 40% of the then outstanding
shares of the Common Stock if the VWAP is equal to or greater than $12.60 per
share, in each case, as appropriately adjusted for stock splits, combinations,
reorganizations, reclassifications and the like.

“VWAP” means the daily volume weighted average price of the Common Stock for the
10 trading days prior to any determination as quoted on the Nasdaq Capital
Market or any other U.S. exchange on which the Common Stock is listed, whichever
is applicable, as posted by Bloomberg L.P.

2. Lock-Up Period. Each Restricted Stockholder hereby agrees that for a period
of one hundred and eighty (180) days beginning on the date hereof (the “Lock-Up
Period”), it will not, and will cause its Affiliates not to, Transfer any shares
of Common Stock.

3. Continuing Sale Restrictions. Each Restricted Stockholder hereby further
agrees that for the period commencing upon the expiration of the Lock-Up Period
and continuing until the date that is the fifth anniversary of the Closing, it
shall not, and will cause its Affiliates not to, Transfer any Common Stock, if
such Transfer, when aggregated with all Transfers executed by each other
Restricted Party in the 12-consecutive month period commencing on the date of
the expiration of the Lock-Up Period, or the nearest preceding anniversary
thereof, would exceed the Resale Percentage in effect at the time of such
proposed Transfer.

4. Void Transfers. Any purported transfer by a Restricted Stockholder of any
shares of Common Stock in violation of the provisions of this Agreement shall be
null and void.

5. Permitted Transfers. Notwithstanding anything herein to the contrary, the
Restricted Stockholders shall, collectively, be entitled to Transfer (i) for up
to 60 calendar days from the date hereof, up to 6,000,000 shares of Common
Stock, in the aggregate, to existing employees of the Company, so long as such
employees have agreed to be bound by an 180-day restriction on Transfers
substantially on the terms provided in Section 2 hereof, it being understood
that executing a joinder agreement to the Existing Stockholders’ Agreement (as
defined in the Securities Purchase Agreement) as an “Other Stockholder” will
constitute satisfaction of such requirement, and (ii) at any time within 10
business days of the date hereof, up to 9,000,000 shares of Common Stock, in the
aggregate, to third-party investors. In addition,

 

-2-



--------------------------------------------------------------------------------

after the expiration of the Lock-Up Period, the Restricted Stockholders shall,
collectively, be entitled to (i) pledge, in connection with any bona fide
lending transaction or series of transactions, up to 40% of the shares of Common
Stock held by the Restricted Stockholders in order to secure the payment
obligations of the Company pursuant to such lending transaction, and (ii) make
bona fide gifts of up to 2,000,000 shares of Common Stock annually to any
charity or other non-profit organization with 501(c)(3) status. Each Restricted
Stockholder hereby agrees not to waive the provisions of Article V of the
Existing Stockholders’ Agreement in order to permit any “Other Stockholder”
thereunder to Transfer shares of Common Stock during the Lock-Up Period. None of
the limitations contained in this Section 5 shall limit the ability of a pledgee
to foreclose upon any shares of Common Stock that have been pledged in
compliance herewith.

Notwithstanding the foregoing, and subject to the conditions below, the
Restricted Stockholders may Transfer any of the shares of Common Stock (i) to
any trust only for the direct or indirect benefit of such Restricted Stockholder
or the immediate family of the Restricted Stockholder (for purposes of this
lock-up agreement, “immediate family” means any (1) relative, by consanguinity
or marriage, of a Restricted Stockholder living in the Restricted Stockholder’s
household and (2) any natural, foster or adopted children); (ii) to any
corporation or other organization (including a limited liability company or a
partnership), whether incorporated or unincorporated that is wholly-owned and
controlled by such Restricted Stockholder and/or other persons satisfying the
requirements of a Permitted Transferee hereunder; or (iii) as a distribution to
limited partners, stockholders or members of the Restricted Stockholder, so long
as such limited partner, stockholder or member is also a Restricted Stockholder
(a “Permitted Transferee”); provided in each case that (i) the Warrant Holders
receive a signed lock-up agreement in the form of this Agreement from each
trustee, distributee, or transferee, as the case may be, and in which such
trustee, distributee, or transferee agrees to be subject to all of the
provisions set forth in this Agreement, including both the Lock-Up Period
contained in Section 2 and the Continuing Sale Restrictions contained in
Section 3; (ii) any such Transfer shall not involve a disposition for value;
(iii) such transfers are not required to be reported with the Securities and
Exchange Commission on Form 4 in accordance with Section 16 of the Exchange Act;
and (iv) the Restricted Stockholder does not otherwise voluntarily effect any
public filing or report regarding such Transfers.

 

-3-



--------------------------------------------------------------------------------

6. Company Covenants.

(a) The Company shall not record on its books any Transfers of Common Stock
which are subject to this Agreement unless such Transfer is permitted hereunder.

(b) The Company shall cause appropriate legends to be conspicuously placed on
the Common Stock certificates, and, in the case of uncertificated shares, shall
cause to be properly sent to the Company’s stockholders any notices required by
law, in each case as may be necessary to ensure that the Company’s stockholders
have due notice of the existence of this Agreement and the restrictions
contained herein.

(c) The Company shall, at its own expense, take such action as may be necessary
to enforce this Agreement upon the Restricted Stockholders for the benefit of
the Warrant Holders.

(d) The Company shall pay to any Warrant Holder, upon written demand, the amount
of any and all expenses, including the fees and expenses of its counsel and of
any experts or agents, which such Warrant Holder incurs in connection with the
exercise or enforcement of any of the rights hereunder, if the Company, after
receipt of notice from such Warrant Holder, indicating that such Warrant Holder
has a reasonable basis for believing a breach of this Agreement is occurring or
has occurred, fails or declines to take prompt action to enforce this Agreement
on behalf of the Warrant Holders.

7. Future Warrant Holders as Third-Party Beneficiaries. The Company and each
Restricted Stockholder acknowledge that the foregoing agreement is for the
express benefit of and enforceable by, any and all Warrant Holders, including,
for the avoidance of doubt, any Person who acquires a Warrant after the date
hereof. As such, any Warrant Holder shall be entitled to take any action or
assert any claim with respect to the enforcement of this Agreement and the
Company and each Restricted Stockholder irrevocably waives the right to oppose
an action brought hereunder on the basis of lack of privity of contract with
such Warrant Holder.

8. Specific Performance. The Company and each Restricted Stockholder acknowledge
that it would be impossible to measure in money the damage to the Warrant
Holders if a party hereto were to fail to comply with any of the obligations
imposed by this Agreement, that every such obligation is material and that, in
the event of any such failure, the Warrant Holders will not have an adequate
remedy at law or damages. Accordingly, each Restricted Stockholder agrees that
injunctive relief or other equitable remedy, in addition to remedies at law or
damages, is the appropriate remedy for any such failure and will not oppose the
seeking of such relief on the basis that a Warrant Holder has an adequate remedy
at law. Each Restricted Stockholder agrees that it will not seek, and agrees to
waive any requirement for, the securing or posting of a bond in connection with
a Warrant Holder seeking or obtaining such equitable relief.

 

-4-



--------------------------------------------------------------------------------

9. Representations and Warranties.

(a) The Company hereby represents and warrants that this Agreement has been duly
authorized, executed and delivered and constitutes a valid and binding
obligation of the Company, enforceable in accordance with its terms.

(b) Each Restricted Stockholder hereby represents and warrants as follows that
(i) this Agreement has been duly authorized, executed and delivered by such
Restricted Stockholder and constitutes the valid and binding obligation of such
Restricted Stockholder, enforceable in accordance with its terms, (ii) such
Restricted Stockholder owns, beneficially and of record, the number of shares of
Common Stock set forth opposite its name on Schedule 2, and (iii) such
Restricted Stockholder has not granted any right and is not a party to any
agreement which is inconsistent with or conflicts with the provisions of this
Agreement.

10. Warrant Legend. The Warrant shall contain an appropriate legend
conspicuously placed thereon indicating that the Warrant Holders are entitled to
the benefit of this Agreement.

11. Notices. All notices and other communications which are required and may be
given pursuant to the terms of this Agreement shall be in writing and shall be
sufficient and effective in all respects if given in writing and emailed,
telecopied, delivered or mailed by certified mail, postage prepaid, as follows:

(a) if to a Warrant Holder, at the address set forth below such Warrant Holder’s
name on Schedule 1; and

(b) if to a Restricted Stockholder, at the address set forth below such
Restricted Stockholder’s name on Schedule 2; and

(c) if to the Company, at:

1301 McKinney Street, Suite 2850

Houston, TX 77010

Tel: 713-595-1900

Fax: 713-595-1919

Email: charles.campise@zazaenergy.com

or such other address or addresses as any party hereto shall have designated by
written notice to the other parties hereto. Notices shall be deemed given and
effective upon the earlier to occur of (x) the third day following deposit
thereof in the U.S. mail or (y) receipt by the party to whom such notice is
directed.

12. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF
THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN
SUCH STATE.

 

-5-



--------------------------------------------------------------------------------

13. Waiver of Jury Trial. EACH OF THE RESTRICTED STOCKHOLDERS IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY OTHER AGREEMENT, DOCUMENT OR INSTRUMENT DELIVERED IN
CONNECTION HEREWITH OR THEREWITH.

14. Personal Jurisdiction. Each of the parties irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or any of the agreements, documents
or instruments delivered in connection herewith or therewith. To the fullest
extent permitted by applicable law, each of the parties irrevocably waives and
agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the jurisdiction of any such court, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding brought in any such court and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.

15. Miscellaneous. This Agreement may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. A signature page forwarded as a facsimile or electronic image for
attachment to an assembled document shall be deemed delivery of an original
signature page. In proving this Agreement, it shall not be necessary to produce
or account for more than one such counterpart signed by the party against which
enforcement is sought. Any waiver of any provision of this Agreement shall be
effective only if in writing and signed by Warrant Holders who collectively hold
Warrants that represent more than 50% of the Warrant Shares issuable upon
conversion of the then outstanding Warrants. This Agreement shall be binding
upon and shall inure to the benefit of each party and their respective heirs,
executors, legal representatives, successors and permitted transferees.

[Remainder of Page Intentionally Left Blank]

 

-6-



--------------------------------------------------------------------------------

 

MSDC ZEC INVESTMENTS, LLC By:   /s/ Marcello Liguori Name:   Marcello Liguori
Title:   Vice President



--------------------------------------------------------------------------------

 

SENATOR SIDECAR MASTER FUND LP By: Senator Investment Group LP, its investment
manager   By:   /s/ Evan Gartenlaub   Name:   Evan Gartenlaub   Title:   General
Counsel



--------------------------------------------------------------------------------

 

BLACKSTONE OIL & GAS, LLC By:   /s/ Todd Alan Brooks Name:   Todd Alan Brooks
Title:   President

 

/s/ Todd Alan Brooks Todd Alan Brooks



--------------------------------------------------------------------------------

 

OMEGA ENERGY CORP. By:   /s/ Gaston L. Kearby Name:   Gaston L. Kearby Title:  
President

 

/s/ Gaston L. Kearby Gaston L. Kearby



--------------------------------------------------------------------------------

 

LARA ENERGY, INC. By:   /s/ John E. Hearn, Jr. Name:   John E. Hearn, Jr. Title:
  President

 

/s/ John E. Hearn Jr. John E. Hearn Jr.



--------------------------------------------------------------------------------

 

O-CAP OFFSHORE MASTER FUND, L.P. By:   /s/ Jared Sturdivant Name:   Jared
Sturdivant Title:   Managing Partner



--------------------------------------------------------------------------------

 

O-CAP PARTNERS, L.P. By:   /s/ Jared Sturdivant Name:   Jared Sturdivant Title:
  Managing Partner



--------------------------------------------------------------------------------

 

CAPITAL VENTURES INTERNATIONAL By:   /s/ Martin Kobinger Name:   Martin Kobinger
Title:   Investment Manager



--------------------------------------------------------------------------------

 

TALARA MASTER FUND, LTD. By:   /s/ David Zusman Name:   David Zusman Title:  
Director



--------------------------------------------------------------------------------

 

BLACKWELL PARTNERS, LLC By:   /s/ Bart J. Brunk Name:   Bart J. Brunk Title:  
Controller



--------------------------------------------------------------------------------

 

PERMAL TALARA LTD. By:   /s/ Deborah Watson Name:   Deborah Watson Title:  
Director



--------------------------------------------------------------------------------

 

WINMILL INVESTMENTS LLC By:   /s/ Lawrence V. Palermo Name:   Lawrence V.
Palermo Title:   Authorized Person